     Case 2:18-cv-00097-KJM-DB Document 62 Filed 03/25/21 Page 1 of 3
  BRIAN M. BOYNTON
1 Acting Assistant Attorney General
  PAPU SANDHU
2 Assistant Director
  VICTOR M. LAWRENCE
3 Senior Litigation Counsel
  Office of Immigration Litigation
4 U.S. Department of Justice
  P.O. Box 878, Ben Franklin Station
5 Washington, D.C. 20044
  Telephone: (202) 305-8788
6 Facsimile: (202) 305-4832
  Victor.Lawrence@usdoj.gov
7
8 Attorneys for Defendant
9
10                      UNITED STATES DISTRICT COURT
11                     EASTERN DISTRICT OF CALIFORNIA
12
13 VICTOR MANUEL BRITO                 )
   SANCHEZ,                            )
14                                     )
               Plaintiff,              )    Case No. 2:18-CV-00097-KJM-DB
15                                     )
                 v.                    )
16                                     )    JOINT STIPULATION
   MERRICK B. GARLAND,                 )    REGARDING POST-TRIAL
17 Attorney General,                   )    BRIEFING
                                       )
18              Defendant.             )
                                       )
19                                     )
                                       )
20                                     )
                                       )
21                                     )
                                       )
22                                     )
23
24
25
26
27
28
     Case 2:18-cv-00097-KJM-DB Document 62 Filed 03/25/21 Page 2 of 3

 1        WHEREAS the Court held a videoconference bench trial in this matter on
 2 February 24, 2021, to aid in making a factual determination as to whether Victor
 3 Manuel Sanchez Brito was born in the United States or in Mexico;
 4        WHEREAS after the conclusion of the trial, the Court issued a Minute Order
 5 (Dkt #57) asking the parties to meet and confer regarding “everything the parties
 6 want the Court to consider” and to propose a briefing schedule for post-trial
 7 briefing;
 8        WHEREAS the parties expect to receive a transcribed copy of the
 9 proceedings from the court reporter by the end of March 2021;
10        WHEREAS the parties met and conferred via email between March 8 and
11 March 19, 2021 regarding the trial and a post-trial briefing schedule;
12      THE PARTIES HEREBY STIPULATE PURSUANT TO LOCAL RULE
13 143 AS FOLLOWS:
14      1. The Court should consider all testimony presented at the trial less any
15             testimony that the Court may have stricken based on objections, and less
16             any testimony that the Court may strike in the future based on objections
17             made at trial;
18        2. The Court should consider all parts of the Administrative Record that
19             were discussed at trial by witnesses or counsel;
20        3. The Court should consider all Exhibits that were offered into evidence or
21             discussed by witnesses at trial, including deposition and prior transcript
22             evidence offered as impeachment;
23        4. Assuming receipt of the court reporter’s transcript by the end of March
24
               2021, the parties will submit final briefs or updated findings of fact and
25
               conclusions of law by April 30, 2021;
26
          5. By May 14, 2021, the parties will submit reply briefs.
27
28
     Case 2:18-cv-00097-KJM-DB Document 62 Filed 03/25/21 Page 3 of 3

 1
 2 Respectfully submitted,
 3 BRIAN M. BOYNTON
 4 Acting Assistant Attorney General
   Civil Division
 5
 6 PAPU SANDHU
   Assistant Director
 7
 8 /s/ Victor M. Lawrence                    /s/ Nienke Schouten

 9 VICTOR M. LAWRENCE                        NIENKE SCHOUTEN
10 Senior Litigation Counsel                 Law Offices of Nienke Schouten
   U.S. Department of Justice                1588 Fitzgerald Drive # 301
11 Office of Immigration Litigation          Pinole, CA 94564
12 P.O. Box 878, Ben Franklin Station
   Washington, D.C. 20044
13 (202) 305-8788
14
   Attorneys for Defendant
15
16
17        IT IS SO ORDERED:
18
          This order resolves ECF No. 60.
19
20 DATED: March 24, 2021.
21
22
23
24
25
26
27
28
